Order entered December 9, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00568-CV

                             BANK OF TEXAS N.A., Appellant

                                              V.

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-03397-2016

                                          ORDER
       Before the Court is appellant’s December 2, 2019 unopposed second motion for an

extension of time to file its brief on the merits. We GRANT the motion and extend the time to

January 13, 2020. We caution appellant that further extension requests will be disfavored.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE